Citation Nr: 0115953	
Decision Date: 06/11/01    Archive Date: 06/18/01

DOCKET NO.  98-19 931A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether the appellant's service establishes basic eligibility 
for VA benefits.  


ATTORNEY FOR THE BOARD

Marisa Kim, Associate Counsel


INTRODUCTION

The appellant contends that he served during World War II in 
the service of the United States.  

This matter is before the Board on appeal from a November 
1997 determination from the Manila, Philippines, Department 
of Veterans Affairs (VA) Regional Office (RO) that denied 
entitlement to VA benefits because the appellant's service 
did not establish him as a veteran for VA purposes.  


FINDING OF FACT

The appellant did not have military, naval or air service 
with the United States Armed Forces.  


CONCLUSION OF LAW

The appellant's service does not establish him as a veteran 
for VA purposes.  38 U.S.C.A. §§ 101(2), 107, 1110, 1131 
(West 1991 & Supp. 2000); 38 C.F.R. §§ 3.8, 3.9, 3.203 
(2000).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant maintains that he is a veteran who is entitled 
to VA benefits.  See 38 U.S.C.A. §§ 1110, 1131 (West 1991 & 
Supp. 2000).  The term "veteran" means a person who served in 
the active military, naval or air service, and was discharged 
or released therefrom under conditions other than 
dishonorable.  38 U.S.C.A. § 101(2) (West 1991).  Certain 
service with the Philippine Scouts, the Commonwealth Army of 
the Philippines, and guerrilla service is considered to be 
qualifying service.  See 38 U.S.C.A. § 107 (West 1991 & Supp. 
2000); 38 C.F.R. §§ 3.8, 3.9 (2000).  

The appellant contends that his eligibility for VA benefits 
derives from service in the United States military from 
December 1941 to August 1942.  In support of his claim, he 
submitted a June 1997 application for compensation or 
pension, which alleges dates of service; a June 1997 private 
medical record; numerous lay statements dated from June 1997 
to February 2001; a friend's March 1995 certification; and 
his hometown mayor's July 1996 certification.  

Unfortunately, the VA may not accept the appellant's 
documents as proof of service in the United States military 
because the documents were not issued by the service 
department.  The VA may only accept evidence of service 
submitted by a claimant when (1) the evidence is a document 
issued by the service department, and (2) the document 
contains needed information as to length, time, and character 
of service; and (3) in the opinion of the VA, the document is 
genuine and the information contained in it is accurate.  See 
38 C.F.R. § 3.203 (2000).  In this case, all of the evidence 
submitted by the appellant does not meet the first of these 
requirements.  Although the appellant's friend and hometown 
mayor certified his participation in a 1974 Philippine Army 
event, the VA may not accept such certifications as proof of 
service in the United States military because, again, they 
were not issued by the service department.  Moreover, while 
the June 1997 private medical record appears to be genuine, 
it does not include any information about the length, time, 
and character of the appellant's service.  

When the evidence submitted by the claimant does not meet the 
aforementioned requirements, as is the case here, the VA 
shall request verification of service from the service 
department.  See 38 C.F.R. § 3.203.  The RO requested 
certification from the service department of the appellant's 
records in August 1997 and February 1999.  The appellant's 
last name, first name, middle names, date of birth, and place 
of birth were provided to the service department in the event 
that his name was a common one or that there were minor 
spelling discrepancies.  The appellant was not able to 
provide a service number.  Certified service department 
records, dated September 1997 and May 1999, clearly state 
that this appellant had no service as a member of the 
Philippine Commonwealth Army, including the recognized 
guerrillas, in the service of the United States Armed Forces.  
Since May 1999, the appellant has submitted no new 
information that would warrant additional inquiry to the 
service department.  His lay statements repeatedly state his 
name and date of birth and allege the same incidents of 
hardship during World War II.  

The VA is bound by the service department findings that the 
appellant has no service in the United States Armed Forces.  
Duro v. Derwinski, 2 Vet. App. 530, 532 (1992); see also 
Dacoron v. Brown, 4 Vet. App. 115, 120 (1993).  Therefore, 
the Board has no legal basis on which the appellant's claim 
can be granted.  

As the law and not the evidence is dispositive on this issue, 
the claim must be denied because of lack of legal 
entitlement.  38 U.S.C.A. §§ 101(2), 107, 1110, 1131 (West 
1991 & Supp. 2000); 38 C.F.R. §§ 3.8, 3.9, 3.203 (2000); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  


ORDER

As a matter of law, entitlement to VA benefits is denied 
because the appellant's service does not establish him as a 
veteran for VA purposes.  



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

 

